                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


ELIZABETH DUNN,                                     )
                                                    )
                                   Plaintiff,       )
vs.                                                 )   No.   20-0912-CV-W-FJG
                                                    )
HOMETOWN STUDIOS, LLC,                              )
                                                    )
                                   Defendant.       )



                                 SCHEDULING ORDER

       Counsel should note paragraph 7(a)(3), regarding depositions of experts’
witnesses.
       1.      TIMELINESS OF SUBMISSIONS. The parties and counsel are advised
that any filing or submission made after 5:00 p.m. will not be reviewed by the Court until
the next business day.
       2.      PROTECTIVE ORDERS
               Counsel are advised that protective orders shall be issued upon motion of
counsel only. This motion shall be filed with the proposed protective order provided as
an attachment to the document. The proposed protective order shall also be emailed to
the courtroom deputy in Word format at tracy_diefenbach@mow.uscourts.gov.
               In the event that the parties are unsuccessful in reaching an agreement on
a proposed protective order, the Court refers the parties to the Manual for Complex
Litigation, Fourth ' 40.27 for a sample protective order.
               Issues subject to protective orders under Fed. R. Civ. P. 26 (c)(5) must be
raised by written motion prior to the scheduling of the pertinent depositions citing the


                                                1




            Case 4:20-cv-00912-FJG Document 9 Filed 12/04/20 Page 1 of 6
Agood cause@ in specific detail.
         3.       INDEX
                  Counsel should note that the scheduling index is provided for their
convenience only. All parties are directed to review the entire text of this order.
The schedules fixed herein will not be extended except for good cause shown and upon
further written order of the Court.


                                                   I. INDEX

1.       Close of discovery                                                      April 26, 2022

2.       Motion to join additional parties                                       April 2, 2021

3.       Motion to amend pleadings                                               April 2, 2021

4.       Motion for summary judgment                                             February 4, 2022

5.       Other motions                                                           February 4, 2022

6.       Supplement to discovery response                                        Ten days before
                                                                                 pretrial teleconference
7.       Asserting party=s expert report(s)                                      October 15, 2021
         Defending party=s expert report(s)                                      December 17, 2021
         Rebuttal report(s)                                                      January 18, 2022
         Challenges/Daubert motions                                              February 18, 2022

8.       Status report                                                           March 25, 2022

--------------------------------------------------------------------------------------------------------------------
         Pursuant to Rules 16(b) and 26(f), Fed. R. Civ. P., and upon consideration of the
parties' proposals in the matter, the following time schedule is established.
         1.       DISCOVERY
                  Discovery shall close as of April 26, 2022. Close of discovery means
that all discovery, including depositions, shall be completed not simply submitted
on the date specified by this paragraph. Any last minute discovery submitted


                                                         2




              Case 4:20-cv-00912-FJG Document 9 Filed 12/04/20 Page 2 of 6
too late for the opposing side to timely discover may be stricken. Counsel
should also note that the Court expects discovery to proceed in a timely manner.
The filing of a dispositive motion does not preclude the parties from conducting
discovery.
                a.     The Court reserves the right to exercise control over the taking of
depositions in any case. The Court may either limit the total number of depositions or
place a time limitation on the taking of depositions in general. Any proposed
deposition lasting longer than seven hours requires prior approval by the Court.
Proposing counsel shall file a motion explaining the justification for such
deposition(s).
                b.     Any discovery motion must be filed before the close of
discovery, and in sufficient time for the Court to rule the motion. The Court will
not entertain any discovery motion absent full compliance with Local Rule 37.1. Any
discovery motion filed without complying with Local Rule 37.1 will be denied.
                c.     In the event that a teleconference is needed, please email your
request to my chambers at tracy_diefenbach@mow.uscourts.gov. The request should
include a typed description of the discovery dispute, using a 12 pitch font and not
exceeding two pages in length. These teleconferences are intended to resolve one or
two issues that do not require authoritative briefing. Where multiple and complex
issues are involved, motion practice is appropriate. If you have questions regarding the
appropriateness of your dispute for a teleconference, please call chambers at 816-512-
5630.
        2.      MOTION TO JOIN ADDITIONAL PARTIES
                 Any motion to join additional parties will be filed no later than April 2,
2021. Where a motion to join additional parties is granted, counsel may file a motion to
amend the current scheduling order if needed.

                                                3




             Case 4:20-cv-00912-FJG Document 9 Filed 12/04/20 Page 3 of 6
       3.      MOTION TO AMEND PLEADINGS
                Any motion to amend pleadings shall be filed no later than April 2, 2021.
       4.      MOTIONS FOR SUMMARY JUDGMENT
               All motions for summary judgment shall be filed no later than February 4,
2022. Further, no motion for summary judgment will be entertained absent strict
compliance with the following provisions:
               a.    Any motion for summary judgment shall fully comply with the
provisions set forth in Local Rule 7.0; and
               b.    No deviations from Local Rule 7.0 will be allowed absent leave of
Court obtained PRIOR to filing non-conforming documents. Unless prior Court
approval is granted, motions for leave to deviate from Local Rule 7.0 that are filed
contemporaneously with a non-conforming filing shall be denied.
       5.      OTHER MOTIONS
               All other motions, except those which, under Rule 12(h)(2) or (3), Fed. R.
Civ. P., may be made at any time, and except for motions in limine and discovery
motions, shall be filed (with supporting suggestions) no later than February 4, 2022.
Absent full compliance with Rule 7.0, these motions will be denied.
       6.      SUPPLEMENT TO DISCOVERY RESPONSES
               Any supplement to discovery responses under Rule 26(e), Fed. R. Civ. P.
will be filed no later than ten days before the scheduled pretrial teleconference. This
obligation extends to expert affidavits.
       7.      EXPERT TESTIMONY.
               a.    A party shall disclose to other parties the identity of any person who
may be used at trial to present evidence under Rules 702, 703, or 705, Fed. R. Evid.
                     1.     Standard discovery deadlines include submission of expert
reports required by Rule 26(a)(2)(B), Fed. R. Civ. P., for all witnesses retained or

                                              4




            Case 4:20-cv-00912-FJG Document 9 Filed 12/04/20 Page 4 of 6
specially employed to provide expert testimony or whose duties as the party’s employee
regularly involve giving expert testimony. Asserting party shall submit its expert report
no later than October 15, 2021, defending party no later than December 17, 2021, and
rebuttal no later than January 18, 2022. These deadlines also apply to the disclosures
of witnesses under Rule 26(a)(2)(C), Fed. R. Civ. P., for whom no reports are required.
                        2.     Any Daubert motion or other challenge to a proposed expert

under Rules 26(a)(2)(B) or 26(a)(2)(C) must be filed no later than February 18, 2022.

Objections not raised by this deadline may not be raised for the first time at trial.

                        3.     No expert depositions or other expert discovery shall be

taken without a Court order. The party requesting further discovery shall file a motion

specifying what additional discovery is needed, and stating in detail why additional

discovery is necessary. This motion shall be filed no later than five days before the

close of discovery. This request for additional discovery will not be automatically

granted.

              b.        One of the purposes of the Rule 26(a)(2)(B) expert report is to set

forth the substance of a direct examination. If properly done, the expert report should

eliminate the need for deposing some experts. Consequently, detailed statements in the

report are essential.

              c.        A party's expert witness will be permitted to testify at trial only in
conformity with that witness's report unless otherwise ordered by the Court.
              d.        Any expert report or disclosure to be submitted under this section
shall be filed with this Court on ECF by the deadlines provided in 7(a)(1).
              e.        If a witness is not required to provide a written report under Rule
26(a)(2)(B), Fed. R. Civ. P., the party naming that witness must prepare a disclosure
indicating (1) the subject matter on which the witness is expected to present evidence

                                                 5

           Case 4:20-cv-00912-FJG Document 9 Filed 12/04/20 Page 5 of 6
under Federal Rule of Evidence 702, 703, or 705; and (2) a summary of the facts and
opinions to which the witness is expected to testify. Rule 26(a)(2)(C), Fed. R. Civ. P.
These disclosures are due on the same dates as set forth in 7(a)(1). Daubert motions
or other challenges to Rule 26(a)(2)(C) witnesses are due on the same dates as set
forth in 7(a)(2).
       8.      STATUS REPORTS
               The parties shall file a joint status report outlining the progress of this case
and advising the Court of any potential problems related to discovery or any other
matters. This report shall be due on or before March 25, 2022.
                                           II. TRIAL
               Trial will be set by future order.
       IT IS SO ORDERED.


                                                    /s/Fernando J. Gaitan, Jr.
                                                    Fernando J. Gaitan, Jr.
                                                    United States District Judge
Dated: December 4, 2020.
Kansas City, Missouri




                                               6

            Case 4:20-cv-00912-FJG Document 9 Filed 12/04/20 Page 6 of 6
